NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10524

                Plaintiff-Appellee,             D.C. No. 2:10-cr-00217-RFB-1

 v.
                                                MEMORANDUM*
DRAGOMIR TASKOV, a.k.a. Drago,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Dragomir Taskov appeals pro se from the district court’s order substituting

and forfeiting assets pursuant to Federal Rule of Criminal Procedure 32.2. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Taskov contends that he did not receive notice of the forfeiture or an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
opportunity to challenge it. He also contends that the property subject to the

forfeiture was unconstitutionally seized and that the statutes of conviction in his

case do not support forfeiture. Taskov waived these arguments by failing to raise

them in his prior appeal from the judgment ordering forfeiture. See United States

v. Nagra, 147 F.3d 875, 882 (9th Cir. 1998). To the extent that Taskov challenges

the district court’s substitution and forfeiture order, the district court properly

determined that the government satisfied the requirements of Rule 32.2 and 21

U.S.C. § 853(p).

      AFFIRMED.




                                            2                                     17-10524